Exhibit 10.4

FRONTIER COMMUNICATIONS CORPORATION 
CHANGE IN CONTROL AGREEMENT 

This Change in Control Agreement (the “Agreement”) is dated as of July 24, 2017
(the “Effective Date”) by and between Frontier Communications Corporation (the
“Company”) and [name of executive] officer[Name of executive
officer] (“Executive”).  

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined
below); 

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations, in
each case as set forth in this Agreement;  

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Agreement.   This Agreement shall terminate, except to the extent
that any obligation of the Company hereunder remains unpaid as of such time,
upon the second anniversary of the Effective Date.  Notwithstanding the
foregoing, on each anniversary of the Effective Date, the term of this Agreement
automatically shall be extended for one additional year, unless not less than
ninety (90) days prior to such anniversary the Company notifies Executive in
writing that it does not wish to extend the term of this Agreement; provided,
however, that no such notice of non-extension may be given during the two-year
period following the consummation of a Change in Control.

2. At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law.  If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement or pursuant to the terms and conditions of
any then-current plan or arrangement of the Company applicable in whole or in
part to severance other than in Change in Control situations.  







--------------------------------------------------------------------------------

 

3. Treatment of Equity Awards Upon a Change in Control. 

(a) In the event of a Change in Control in which the acquiring or surviving
entity does not Assume and/or continue outstanding and unvested equity awards,
effective upon the consummation of such Change in Control, Executive shall be
entitled to the following:

(i) full vesting of all outstanding and unvested restricted stock awards along
with any other outstanding and unvested equity awards (excluding any long-term
incentive program awards or other performance-based equity awards, which are
addressed below); and

(ii) vesting of all outstanding and unvested long-term incentive program awards
(e.g., performance share awards), calculated based on (A) the actual level of
achievement with respect to the applicable performance goals for completed
performance periods prior to the Change in Control and (B) the target level of
achievement with respect to applicable performance goals for later performance
periods.

(b) In the event of a Change in Control in which the acquiring or surviving
entity Assumes and/or continues outstanding and unvested equity awards,
effective upon the consummation of such Change in Control all outstanding and
unvested time-based equity awards shall continue to vested in accordance with
their existing terms and all long-term incentive program awards (e.g.,
performance share awards) shall be converted into time-based equity awards with
the number of shares subject thereto calculated in accordance with the existing
terms of the award and based on (i) the actual level of achievement with respect
to the applicable performance goals for completed performance periods prior to
the Change in Control and (ii) the target level of achievement with respect to
applicable performance goals for later performance periods.

In determining actual performance with respect to outstanding long-term
incentive program awards as described in this Section 3, the total shareholder
return (“TSR”) modifier will be based on actual performance from the beginning
of the applicable measurement period through the date of the Change in Control. 

For the avoidance of doubt, in the event that the terms and conditions of any
long-term incentive program awards or other performance-based equity awards
granted after the date of this Agreement explicitly provide for treatment upon a
Change in Control and/or Covered Termination that is different than that
provided above, the terms and conditions of such future awards shall apply in
lieu of this Section 3.

4.  Covered Termination During a Change in Control Period.  If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive (1) delivers to the Company a general release of claims substantially
in the form attached hereto as Annex A (the “Release Agreement”) that becomes
effective and irrevocable within sixty (60) days following such Covered
Termination, and (2) complies with the covenants set forth in Section 10 hereof,
then in addition to any accrued but unpaid salary, bonus (including any Unpaid
Earned Bonus (as defined below),  vacation and expense reimbursement, the
Company shall provide Executive with the following:

(a) a lump sum cash payment in an amount equal to two (2) times the sum of
(i) Executive’s base salary at the rate in effect immediately prior to
Executive’s termination (not



2

--------------------------------------------------------------------------------

 

taking into account any changes in compensation that results or could result in
a termination for Good Reason) of employment and (ii) Executive’s target annual
cash bonus (not taking into account any changes in compensation that results or
could result in a termination for Good Reason) for the year in which Executive’s
termination of employment occurs payable, less applicable withholdings, as soon
as administratively practicable following the date the Release Agreement is not
subject to revocation and, in any event, within sixty (60) days following the
date of the Covered Termination;

(b) an additional lump sum cash payment in an amount equal to a pro-rata portion
(based on the number of days Executive is employed in the year in which
Executive’s termination of employment occurs) of Executive’s annual target cash
bonus for the year in which Executive’s termination of employment occurs
payable, less applicable withholdings, as soon as administratively practicable
following the date the Release Agreement is not subject to revocation and, in
any event, within sixty (60) days following the date of the Covered
Termination; 

(c) full vesting of all outstanding and unvested restricted stock awards along
with any other outstanding and unvested equity awards (including any long-term
incentive program awards and other performance-based equity awards that were
converted into time-based equity awards pursuant to Section 3(b) hereof);

(d) if Executive elects to receive continued healthcare coverage pursuant to the
provisions of COBRA, payment or reimbursement by the Company for the COBRA
premium for Executive and Executive’s covered dependents through the earlier of
(i) the eighteen  (18) month anniversary of the date of Executive’s termination
of employment and (ii) the date Executive and Executive’s covered dependents, if
any, become eligible for healthcare coverage under another employer’s plan(s);
provided that Executive will remain responsible for the portion of the premium
equivalent to the portion payable by active executives under the Company’s
healthcare plan. 

In the event Executive experiences a Covered Termination during a Change in
Control Period,  Executive shall not be entitled to severance payments and
benefits payable or provided under any other severance plan or arrangement, and
instead Executive shall be paid under this Agreement in accordance with its
terms and conditions. 

5.  Other Terminations.  If Executive’s service with the Company is terminated
by the Company or by Executive for any or no reason other than as a Covered
Termination during a Change in Control Period, then Executive shall not be
entitled to any benefits hereunder.

6.  Limitation on Payments.  Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered to such lesser
extent as would result in no portion of such Payment being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the Excise Tax, results in the receipt
by Executive on an after-tax basis, of the largest payment, notwithstanding that
all or some portion the Payment may be taxable under Section 4999 of the Code.
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations.  The Company shall bear all expenses with respect



3

--------------------------------------------------------------------------------

 

to the determinations by such accounting firm required to be made hereunder. 
The accounting firm shall provide its calculations to the Company and Executive
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time    requested by the Company or Executive.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.  Any reduction in payments and/or
benefits pursuant to this Section 6 will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of
performance-based equity awards; (3) cancellation of accelerated vesting of
equity awards other than performance-based equity awards; and (4) reduction of
other benefits payable to Executive.

7.  Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:

(a) Assume.  An equity award will be deemed “Assumed”  only if, following
consummation of a Change in Control, such award preserves the existing value
embedded in the award at the time of the Change in Control and continues to
constitute (in the case of restricted stock) or be issuable (in the case of
long-term incentive program awards and other performance-based equity awards) in
the common equity of (i) the Company, (ii) the successor entity to the Company
or the Company’s business,  or (iii) the ultimate parent entity of the
foregoing (as applicable) following the Change in Control; provided, however,
that if such common equity is not publicly traded on either the New York Stock
Exchange or the Nasdaq Stock Market (or any successor thereto), then such equity
award shall be deemed to have not been Assumed.

(b) Cause.  “Cause”  means Executive’s: (i) willful and continued failure (other
than as a result of physical or mental illness or injury) to perform Executive’s
material duties to the Company or its subsidiaries which continues beyond 10
days after a written demand for substantial performance is delivered to
Executive by the Company, which demand shall identify and describe such failure
with sufficient specificity to allow Executive to respond; (ii)  conduct that
willfully or intentionally causes material and demonstrable injury, monetarily
or otherwise, to the Company; (iii) conviction of, or a plea of guilty or nolo
contendere to, a crime constituting a felony under the laws of the United States
or any state thereof, or a misdemeanor involving moral turpitude; or
(iv) material violation of the Company’s code of conduct, subject to reasonable
notice and opportunity to cure (if curable, without being inconsistent with the
interests of the Company, as reasonably determined in good faith by the Board).

(c)  Change in Control.  “Change in Control” means the occurrence of any of the
following events with respect to the Company:  

(i) any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as modified and used in Sections 13(d)
and 14(d) thereof) “Person” or “person”) is or becomes the beneficial owner (as
that term is used in Section 13(d) of the Exchange Act), directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates) representing 30% or more of the combined voting power of the
Company’s then outstanding securities other than in connection with a
transaction, described in clause (ii) below, that would not result in the
occurrence of a Change in Control;





4

--------------------------------------------------------------------------------

 

(ii) consummation of any (A) consolidation or merger, other than a consolidation
or merger of the Company which would result in all or substantially all of the
individuals and entities who were beneficial owners of the voting securities of
the Company outstanding prior to such merger or consolidation continuing to
beneficially own, directly or indirectly, voting securities, either by such
securities remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof, representing more than 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or consolidation
in substantially the same proportions as their ownership of the voting
securities of the Company outstanding prior to such merger or consolidation, or
(B) sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets or businesses of
the Company; or

(iii) during any 24 month period, individuals who, as of the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the beginning of such period whose election, appointment
or nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected,
appointed or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

(d)  Change in Control Period.  “Change in Control Period” means the period that
begins six (6) months before and that ends twenty-four (24) months following the
date a Change in Control is consummated.

(e)  Covered Termination.  “Covered Termination” means Executive’s resignation
for Good Reason or the termination of Executive’s employment by the Company for
any reason other than for Cause, in each case during a Change in Control Period.

(f) Good Reason.  “Good Reason” means: (i) the material failure of the Company
to pay or cause to be paid Executive’s base salary or annual bonus (to the
extent earned); (ii) any substantial and continuing diminution in Executive’s
position, authority, duties, responsibilities, or reporting relationships in
effect immediately prior to such diminution; (iii) a relocation of Executive’s
principal office location of more than 50 miles or a shorter distance that the
Compensation Committee determines causes Executive material hardship; (iv) a
decrease by the Company of Executive’s base salary or target annual bonus in
effect immediately prior to such decrease that is sufficient to be treated as an
involuntary termination under Treasury Regulation § 1.409A-1(n)(2); (v) a
decrease in Executive’s aggregate employee benefits that is sufficient to be
treated as an involuntary termination under Treasury Regulation §
1.409A-1(n)(2); or (vi) a successor to the Company failing to expressly assume
this Agreement.  In order for Executive to terminate employment for Good Reason,
(A) Executive must notify the Company of any event purporting to constitute Good
Reason within ninety (90) days of the first occurrence thereof, (B) the Company



5

--------------------------------------------------------------------------------

 

must fail to take full corrective action within thirty (30) days of Executive’s
notice, and (C) Executive must terminate Executive’s employment within ninety
(90) days after the end of such cure period.

(g) Unpaid Earned Bonus.  “Unpaid Earned Bonus”  means, with respect to the
fiscal year ended before the date of a Covered Termination if the annual bonus
for such year has not already been paid to Executive prior to the date of such
Covered Termination,  the annual bonus that Executive would have been entitled
to receive pursuant to the Company’s annual bonus plan in effect prior to the
earlier to occur of the Change in Control and the date of a Covered Termination;
provided, however, that such annual bonus shall be calculated without giving
effect to any exercise of negative discretion (or similar action, however
labeled) by the Board, any committee thereof, or any other person or group of
persons (whether of the Company or any other entity) having such power.      

8.  Successors.  

(a) Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets that executes and
delivers the assumption agreement described in this Section 8(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9.  Notices.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service.  In the case of Executive, mailed notices shall be
addressed to Executive at Executive’s home address that the Company has on file
for Executive.  In the case of the Company, mailed notices shall be addressed to
its corporate headquarters, and all notices shall be directed to the attention
of its Chief Financial Officer and Chief Legal Officer.  Any party may serve
process in any matter relating to this Agreement in the same manner.

10.  Confidential Information; Return of Property; Non-Disparagement;
Non-Solicitation.

﻿

(a) Executive acknowledges that during the course of Executive’s employment with
the Company, Executive has been entrusted with proprietary information relating
to the Company’s businesses, including actual or potential strategies;
competitor information; products; equipment; processes; software; business
plans; marketing and selling plans; personnel information, including payroll
records (regarding current and former employees); formulas; financial,
accounting and internal audit records; tax information, planning and strategies;
legal strategies; actual and potential customer information, including account
and transaction information; pricing and cost information; and



6

--------------------------------------------------------------------------------

 

research and development (the “Confidential Information”; as used in this
Agreement, Confidential Information shall also include documents or information
belonging to third parties covered under confidentiality agreements entered into
by the Company and such third parties). The protection of the Confidential
Information is vital to the interests and success of the Company.  Therefore,
Executive shall not, at any time, directly or indirectly, for himself, or on
behalf of any other Person or otherwise, divulge or disclose for any purpose
whatsoever, or duplicate, photocopy, fax, electronically send or download into
any information retrieval system including the Internet, any Confidential
Information; and Executive shall hold all such information strictly confidential
and shall not directly or indirectly communicate, disclose or use such
information for any purpose whatsoever, other than in connection with the
performance of Executive’s job duties while employed or retained by the
Company.  In the event that Executive is requested or becomes legally compelled
(by oral questions, interrogatories, requests for information or documents,
subpoenas, civil investigative demand or similar process) to make any disclosure
which is prohibited or otherwise constrained by this Section 7, Executive agrees
that Executive shall provide the Company with prompt written notice of such
request so that the Company may seek an appropriate protective order or other
appropriate remedy or waive Executive’s compliance with the provisions of this
Section 10.  In the event that such protective order or other remedy is not
obtained, or the Company grants a waiver hereunder, Executive may furnish that
portion (and only that portion) of the information that Executive is legally
compelled to disclose or else stand liable for contempt or suffer other censure
or penalty; provided, however, that Executive shall use Executive’s best efforts
to obtain reliable assurance that confidential treatment will be accorded any
information so disclosed. 

﻿

(b) Executive shall return to the Company no later than three (3) days after the
date on which Executive’s employment by the Company terminates (the “Separation
Date”), the originals and all copies of any business records or documents of any
kind belonging to, or related to, the Company that are or were subject to
Executive’s access, custody, or control, regardless of the sources from which
such records were obtained, together with all notes and summaries relating
thereto, and no later than three (3) days after the Separation Date shall delete
all electronic copies of such business records or documents then stored on any
electronic device not belonging to the Company.  Additionally, on the Separation
Day, Executive shall return to the Company all keys, security cards, credit
cards, passwords, and other means of access to the Company’s offices and other
facilities.

﻿

(c) Executive shall also, no later than the Separation Date, return to the
Company any and all computer hardware, equipment, and software belonging to the
Company, including any and all program and/or data disks, manuals, and all hard
copies of Company information and data, and shall disclose to the Company any
and all passwords utilized by Executive with regard to the Company’s computer
hardware and software so that the Company has immediate, full, and complete
access to all of the Company’s data and information stored, used, and maintained
by Executive, or to which Executive had access.  Executive shall also, no later
than the Separation Date, return to the Company any other property of the
Company.  

﻿

(d) Executive acknowledges that Executive’s obligations under this Agreement are
in addition to those obligations Executive has under applicable law in respect
of trade secrets and other legally protected information and those arising under
Executive’s duty of loyalty owed to the Company.

﻿

(e) Executive agrees not to make or otherwise publish any statements that in any
way disparage, or otherwise reflect adversely on, the Company or any other
Released Party, to any person



7

--------------------------------------------------------------------------------

 

or entity either orally or in writing.  Disparaging statements as used in this
paragraph shall include, but not be limited to, any statements regarding any
public or non-public information about the Company or its owners, directors,
employees, customers, vendors, or patrons, that may reasonably be considered to
be detrimental to the Company or any other Released Parties, or to their
business operations or to their business, professional, or personal reputations.

﻿

(f) The Company agrees not to make or otherwise publish any statements that in
any way disparage, or otherwise reflect adversely on, Executive to any person or
entity either orally or in writing. Disparaging statements as used in this
paragraph shall include, but not be limited to, any statements regarding any
public or non-public information about Executive that may reasonably be
considered to be detrimental to Executive or Executive’s business, professional,
or personal reputation.  The Company shall not be liable for any breach of this
Section 10(f) by any current or future employee who is neither a director nor
executive officer (as used in Rule 401 of SEC Regulation S-K) of the Company. 

﻿

(g) Non-Solicitation.  Executive agrees not to (i) directly or indirectly, for
Executive or on behalf of any other Person or otherwise, endeavor to entice away
or solicit for employment or as a consultant or independent contractor, any
Person employed or retained by the Company at any time during the term of such
restriction while such Person remains employed or retained by the Company and
for a two  (2) year period after the termination of such employment or
retention; (ii) or in any manner persuade or attempt to persuade any such Person
to discontinue a business relationship with the Company.  After Executive’s
employment with the Company has ended, this Section 10(g) does not prohibit
Executive from responding to any inquiry initiated by any Person regarding
employment or from making an offer of employment to any Person employed or
retained by the Company as long as Executive did not initiate contact with such
Person for the purpose of soliciting for employment or as a consultant or
independent contractor.

﻿

(h)  Survival of Provisions.  The provisions of this Section 10 shall survive
the termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter.  If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 10 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

11.  Legal Fees.  The Company agrees to pay, to the full extent permitted by
law, all legal fees and expenses that Executive may reasonably incur as a result
of any contest by the Company, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), but only
to the extent that Executive prevails on at least one material claim in such
contest.

12.  Miscellaneous Provisions.  

(a) Section 409A.

(i) Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code



8

--------------------------------------------------------------------------------

 

shall be payable pursuant to Section 4 unless Executive’s termination of
employment constitutes a “separation from service” with the Company within the
meaning of Section 409A of the Code and the Department of Treasury regulations
and other guidance promulgated thereunder (“Separation from Service”) and,
except as provided under Section 12(a)(ii) of this Agreement, any such amount
shall not be paid, or in the case of installments, commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(ii) Specified Employee.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (b) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
12(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.

(iii) Expense Reimbursements.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

(b) Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement.  This Agreement represents the entire understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
arrangements and understandings regarding the subject matter hereof.  Any
addition or modification to this Agreement, or waiver of any provision hereof,
must be in writing and signed by the parties hereto.

(d) No Mitigation of Damages; No Alienation.

(i) Executives rights under this Agreement will be considered severance pay in
consideration of Executive’s past service and Executive’s continued service from
the date of this Agreement. Executive will not have any duty to mitigate
Executive’s damages or reduce the Company’s payments or other obligations to
Executive under this Agreement by seeking future employment. The



9

--------------------------------------------------------------------------------

 

amounts payable, and other benefits provided, to Executive under this Agreement
will not be reduced or subject to repayment to the Company as a result of any
compensation Executive may receive from future employment.

(ii) Except as set forth in Release Agreement,  the Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform the
Company’s obligations under this Agreement will not be subject to any set-off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against Executive.

(iii) None of the benefits, payments, proceeds, or claims that Executive may
expect to receive, contingently or otherwise, under this Agreement will be
subject to any claim of any creditor and, in particular, the same will not be
subject to attachment or garnishment or other legal process by any creditor, nor
will Executive have any right to alienate, anticipate, commute, pledge,
encumber, or assign any of the benefits, payments, proceeds, or claims that
Executive may expect to receive, contingently or otherwise, under this
Agreement. Notwithstanding the preceding sentence, benefits, payments, proceeds,
or claims that are in pay status may be subject to a garnishment or wage
assignment or authorized or mandatory deductions made pursuant to a court order,
a tax levy, or applicable law or your elections.

(e) Indemnification: In any circumstance where, under the Company’s certificate
of incorporation or by-laws, the Company has the power to indemnify or advance
expenses to Executive in respect of any judgments, fines, settlements, losses,
costs or expenses (including attorneys’ fees) of any nature relating to or
arising out of Executive’s activities as an agent, employee, officer or director
of the Company or in any other capacity on behalf of or at the request of the
Company,  the Company agrees that, if Executive has undergone a Covered
Termination, the Company will promptly, on written request, indemnify and
advance expenses to Executive to the fullest extent permitted by applicable law,
including but not limited to making such findings and determinations and taking
any and all such actions as the Company may, under applicable law, be permitted
to have the discretion to take so as to effectuate such indemnification or
advancement. Such agreement by the Company will not be deemed to impair or limit
any other obligation of the Company respecting indemnification of Executive
otherwise arising out of this Agreement or any other agreement or promise of the
Company or under the Company’s certificate of incorporation or by-laws.

(f)  Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Connecticut.  

(g)  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(h)  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

(i)  Headings.  All descriptive headings of sections in this Agreement are
intended solely for convenience, and no provision of this Agreement is to be
construed by reference to any such heading.

(Signature page follows)  





10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

﻿

﻿

FRONTIER COMMUNICATIONS CORPORATION

﻿

By:  ______________________________________


Name:  ___________________________________


Date:  ____________________________________

﻿

﻿

EXECUTIVE

﻿

___________________________________
[Name of executive officer]


Date:  ______________________________

﻿

﻿

 

11

--------------------------------------------------------------------------------

 

﻿

Annex A

Form of General Release Agreement

﻿

THIS GENERAL RELEASE AGREEMENT (this “Release Agreement”), by and between [Name
of executive officer] (the “Executive”) and Frontier Communications Corporation,
and its subsidiary and affiliate corporations (collectively, the “Company”),
with reference to the following facts:

﻿

1.Payment Contingent upon Release. Executive understands that the Company’s
obligation to make the payments provided for in the Change in Control Agreement,
dated as of July 5,  2017 (the “Change in Control Agreement”), between Executive
and the Company, is conditioned upon Executive’s execution of this Release
Agreement within 60 days after the Date of Termination and non-revocation of
this Release Agreement in accordance with the terms hereof.

2.General Releases.  

﻿

(a) In consideration of the Company’s execution of this Release Agreement and of
the payments and benefits provided for in the Change in Control Agreement, which
Executive acknowledges is adequate consideration, Executive, on behalf of
Executive’s heirs, successors, assigns, executors, and representatives of any
kind, releases and forever discharges the Company, its subsidiaries, affiliates,
and divisions, and all their past, present, and future employees, directors,
officers, agents, shareholders, insurers, attorneys, employee benefit plans and
plan fiduciaries, executors, successors, assigns, and other representatives of
any kind in their capacities as such (referred to in this Release Agreement
collectively as “Released Parties”) from any and all claims, charges, demands,
liabilities, or causes of action of any kind, known or unknown, arising through
the date Executive executes this Release Agreement, including, but not limited
to, any claims, liabilities, or causes of action of any kind arising in
connection with Executive’s employment or termination of employment with the
Company. The Executive also releases and waives any claim or right to further
compensation, benefits, damages, penalties, attorneys’ fees, costs, or expenses
of any kind from the Company or any of the other Released Parties, except that
nothing in this Release Agreement shall affect any rights Executive may have
under:  (i) this Release Agreement; (ii) any funded retirement or 401(k) plan of
the Company; or (iii) the Change in Control Agreement.   Without limitation,
Executive waives any right or claim to reinstatement of Executive’s employment
with the Company, although Executive may be reemployed by mutual agreement of
the Parties. The claims that Executive is releasing include, but are not limited
to: claims for wrongful discharge; constructive discharge; breach of contract;
tortious interference with contract; unlawful terms and conditions of
employment; retaliation; defamation; invasion of privacy; unlawful conspiracy;
discrimination and/or harassment, including any discrimination and/or harassment
claim arising under the Age Discrimination In Employment Act of 1967, 29 U.S.C.
§621 et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq.; the Federal Rehabilitation Act of 1973, 29 U.S.C. §701 et seq.;
the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.; the
Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.; the Fair Labor
Standards Act of 1938, 29 U.S.C. §201 et seq.; the Equal Pay Act of 1963, 29
U.S.C. §206(d) et seq.; Executive Retirement Income Security Act of 1974, 29
U.S.C. §301 et seq.; the Worker Adjustment and Retraining Notification



1

--------------------------------------------------------------------------------

 

Act, 29 U.S.C. §2101 et seq.; the Connecticut Human Rights & Opportunities Law,
Conn. Gen. Stat. § 46a-60 et seq.; Connecticut Wage and Hour Laws, the
Connecticut Wage Payment Law, Conn. Gen. Stat. §§ 31-71a et seq.; and the
Connecticut Family and Medical Leave Act, Conn. Gen. Stat. §§ 31-51kk et seq.,
all as amended; any other federal, state, or local constitutional provision,
statute, executive order, and/or ordinance relating to employment, or other
civil rights violations; and, except as expressly set forth in the Change in
Control Agreement, any claim for any severance and/or other benefits, any bonus
for any year; any rights or benefits under the Company’s long-term incentive
programs, including without limitation all shares of unvested restricted stock
and all performance shares that would or might, absent Executive’s termination,
have vested or become issuable to Executive at dates after the date on which
Executive’s employment by the Company terminated (the “Separation Date”); and
any other claims whether based on contract or tort.

﻿

(b) The Executive hereby expressly waives any rights Executive may have under
any statute or common law principle concerning the release of claims and
potential claims that Executive does not know or suspect to exist in Executive’s
favor at the time of executing this Release Agreement, which if known to
Executive must or might have materially affected Executive’s settlement with the
Company.  Furthermore, Executive acknowledges that Executive intends these
consequences even as to claims for damages that may exist as of the date of this
Release Agreement but which Executive does not know exist, and which, if known,
would materially affect Executive’s decision to execute this Release Agreement,
regardless of whether Executive’s lack of knowledge is the result of ignorance,
oversight, error, negligence, or any other cause. The Executive acknowledges
that if any fact with respect to any matter covered by the Release Agreement is
later found to be other than or different from the facts now believed by
Executive to be true, the Release Agreement will be and remain in effect,
notwithstanding such different facts.

﻿

3.No Other Proceedings. The Executive represents and covenants that
Executive has not and will not file or join in any action, charge, claim,
complaint, lawsuit, or proceeding of any kind against the Company or any of the
other Released Parties (other than pursuing a claim for unemployment
compensation benefits to which Executive may be entitled) with respect to any
claim that is released in this Release Agreement, including any matter arising
out of or in connection with Executive’s employment with the Company or the
termination of that employment.  The Executive covenants and agrees that this
Section 3 may be raised as a complete bar to any such action, charge, claim,
complaint, lawsuit, or proceeding.

﻿

(a) Should Executive file or join (or have filed or have joined) in any action,
claim, complaint, lawsuit, or proceeding of any kind against the Company or any
of the other Released Parties, based on any claim that Executive has released,
or should such an action, claim, complaint, lawsuit, or proceeding be filed on
Executive’s behalf, Executive agrees to withdraw, dismiss, or cause to be
withdrawn or dismissed, with prejudice, any such action, claim, complaint,
lawsuit, or proceeding of any kind that is pending in any federal, state, or
local agency or court.  If Executive breaks this promise and files or joins (or
has filed or has joined) in any action, claim, complaint, lawsuit, or proceeding
based on any claim that Executive has released, then Executive will pay for all
costs the Company or any of the other Released Parties incurs in defending
against Executive’s claim, including reasonable attorneys’ fees, unless
prohibited by law.  

﻿

(b) For the avoidance of doubt, this Release Agreement does not affect or limit
any claims that, under controlling law, may not be released by private
agreement, including, without limitation, (a) any claims under workers’
compensation laws; or (b) the right to file a charge with the



2



--------------------------------------------------------------------------------

 

Equal Employment Opportunity Commission (“EEOC”) or similar state or local
agency, or with the National Labor Relations Board, or to provide information to
or assist such agency in any proceeding, provided, however, that Executive
agrees that by signing this Release Agreement,  Executive specifically waives
Executive’s right to recover any damages or other relief in any claim or suit
brought by or through the EEOC or any other state or local agency under Title
VII of the Civil Rights Act of 1964, the American with Disabilities Act, or any
other federal, state or local discrimination law, regardless of whether such
claim or suit is brought by Executive or on Executive’s behalf, except where
prohibited by law. 

﻿

(c) Additionally, nothing in this Release Agreement shall limit or restrict
Executive’s right under the ADEA to challenge the validity of this Release
Agreement in a court of law.  However, Executive nevertheless understands that
in any suit brought solely under the ADEA, Executive will not be entitled to any
damages or other relief unless this Release Agreement and the waivers contained
in it were deemed to be unlawful or otherwise invalid.

﻿

6.No Sale of Claim. The Executive represents that Executive has not given or
sold any portion of any claim discussed in this Release Agreement to anyone
else.

﻿

7.Cooperation.  From and after the Separation Date, Executive agrees to
reasonably cooperate with the Company and its financial and legal advisors when
and as the Company requests in connection with any claims, investigations, or
other proceedings involving the Company with respect to matters occurring while
Executive was employed by the Company; provided, however, that Executive shall
have no such obligation with respect to claims, investigations or other
proceedings commenced after the second anniversary of the Separation Date.
 Executive shall receive no additional compensation for rendering such services
pursuant to this Section 7, however the Company will reimburse Executive at
Executive’s then-prevailing hourly rate for the time expended by Executive in
rendering such services, and for reasonable expenses incurred in connection with
such cooperation.

﻿

8.Effect of Breach.  If Executive breaches any of Executive’s promises or
obligations contained in the Change in Control Agreement or this Release
Agreement, then the Company has the right to immediately stop making the
payments described in the Change in Control Agreement and to seek repayment of
payments already made pursuant to the Change in Control Agreement (except to the
extent, if any, prohibited by applicable law).  If the Company exercises its
rights under this Section 8 to stop making the payments described in the Change
in Control Agreement, then Executive will continue to be obligated to comply
with all Executive’s promises and obligations contained in this the Change in
Control Agreement and in this Release Agreement.  Additionally, if the Company
exercises its rights under this Section 8 to stop making the payments described
in the Change in Control Agreement, then the Company will also have the right to
pursue all additional rights it has against Executive pursuant to the Change in
Control Agreement or this Release Agreement, as well as any and all other legal
rights it may have against Executive for breaching any of Executive’s promises
or obligations in the Change in Control Agreement or this Release Agreement.  If
the Company breaches any of the Company’s promises or obligations contained in
the Change in Control Agreement or this Release Agreement, the releases in this
Release Agreement shall be null and void and Executive shall have the right to
pursue all claims Executive may have against the Company, and additional rights
Executive has against the Company pursuant to the Change in Control Agreement or
this Release Agreement, as well as any and all other legal rights



3

--------------------------------------------------------------------------------

 

Executive may have against the Company for breaching any of its promises or
obligations in the Change in Control Agreement or this Release Agreement.

﻿

9.Arbitration.  The parties agree that any disputes regarding any rights or
obligations pursuant to the Change in Control Agreement or this Release
Agreement shall be resolved by final and binding arbitration pursuant to the
Employment Rules of the American Arbitration Association, except that the
Company may seek injunctive relief to enforce any confidentiality obligations in
the Change in Control Agreement or this Release Agreement in any court of
competent jurisdiction. Any arbitration hearing must be conducted in Fairfield
County, Connecticut, and shall be a confidential and private proceeding.

﻿

10.Enforcement.  If any arbitrator or court of competent jurisdiction determines
that Executive or the Company has violated any of Executive’s or the Company’s
respective promises or obligations contained in the Change in Control
Agreement or this Release Agreement, then the injured party shall be entitled to
recover, in addition to its damages, all costs and expenses incurred in its
enforcement efforts, including actual attorneys’ fees, from the violating party.
In addition, the parties acknowledge and agree that a breach by a party of any
of its promises or obligations contained in the Change in Control Agreement or
this Release Agreement shall cause the other party irreparable harm and that the
other party and its affiliates shall be entitled to seek injunctive relief, in
addition to damages, for any such breach.

﻿

11.Taxes.  The Executive recognizes that the payments and benefits provided
under this the Change in Control Agreement or this Release Agreement will result
in taxable income to Executive that the Company will report to appropriate
taxing authorities.  The Company shall have the right to deduct from any payment
made under the Change in Control Agreement or this Release Agreement any
federal, state, local, or other income, employment, Social Security, Medicare or
other taxes it determines are required by law to be withheld with respect to
such payments and benefits, as well as any applicable payroll deductions.

﻿

12.Consultation with Counsel.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN
ADVISED, IN THIS WRITING, TO CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE
PRIOR TO SIGNING THIS AGREEMENT AND THAT EXECUTIVE HAS SIGNED THIS AGREEMENT
KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL (IF ANY) AS EXECUTIVE
DEEMED APPROPRIATE.  Executive understands, however, that whether or not to
consult with an attorney is Executive’s decision.  Executive agrees that the
Company shall not be required to pay any of Executive’s attorneys’ fees in this
or any related matter or lawsuit, now or later, and that the amounts payable
under the Change in Control Agreement and this Release Agreement are in full and
complete payment of all matters between Executive and the Company, including,
without limitation, attorneys’ fees and costs.

﻿

13.Right to Revoke Release Agreement.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
BEEN PROVIDED WITH A PERIOD OF TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER
OR NOT TO ENTER INTO THIS AGREEMENT. EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE HAS BEEN ADVISED OF EXECUTIVE’S RIGHT TO REVOKE THIS AGREEMENT DURING
THE SEVEN (7)-DAY PERIOD FOLLOWING EXECUTION OF THIS AGREEMENT (THE “REVOCATION
PERIOD”).  TO REVOKE, EXECUTIVE MUST GIVE THE COMPANY WRITTEN NOTICE



4

--------------------------------------------------------------------------------

 

OF EXECUTIVE’S REVOCATION WITHIN THE SEVEN (7)-DAY REVOCATION PERIOD.  Any
revocation must state “I hereby revoke my acceptance of my Release
Agreement.”  The revocation must be personally delivered or mailed to the
Company representative noted in Section 17 below and received by such Company
representative prior to the expiration of the Revocation Period.  If the last
day of the Revocation Period is a Saturday, Sunday or legal holiday in
Connecticut, then the Revocation Period shall not expire until the next
following day which is not a Saturday, Sunday or legal holiday.  This Release
Agreement shall not become effective or enforceable, and the consideration
described in the Change in Control Agreement shall not be payable, until the
Revocation Period has expired without such revocation having been given.

﻿

14.Effective Date of Release Agreement. This Release Agreement becomes effective
on the eighth (8th) day after Executive signs and returns it to the Company,
provided Executive has not revoked this Release Agreement pursuant to Section
13. After Executive signs and dates the Release Agreement,  Executive must
return the Release Agreement to the Company representative noted in Section 17
below. 

﻿

15.No Reliance.  The parties acknowledge that they execute this Release
Agreement in reliance on their own personal knowledge, and are not relying on
any representation or promise made by any other party that is not contained in
this Release Agreement.

﻿

16.Entire Agreement.  This Release Agreement contains the entire agreement
between the parties concerning the subject matter of this Release Agreement and
supersedes all prior negotiations, agreements, or understandings between the
parties, except that any obligations of Executive to the Company under the
Change in Control Agreement shall survive the execution of this Release
Agreement and continue in full force and effect.  No promises or oral or written
statements have been made to Executive other than those in the Change in Control
Agreement and this Release Agreement.  If any portion of this Release Agreement
is found to be unenforceable, all other portions that can be separated from it,
or appropriately limited in scope, shall remain fully valid and enforceable. 
Executive agrees that the Company is entitled to cease severance payments and
any other benefit set forth in the Change in Control Agreement or this Release
Agreement, and recover its prior payment of the same if an arbitrator or court
of competent jurisdiction determines that any portion of the release contained
in this Release Agreement is unenforceable.

﻿

17.Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service.  In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Chief Financial Officer and Chief Legal Officer.  Any party may serve
process in any matter relating to this Release Agreement in the same manner.

﻿

18.Governing Law.  This Release Agreement shall be governed by the substantive
laws of the State of Connecticut without regard to conflicts of law principles.

﻿

19.Counterpart Signatures.  If the Company and Executive sign this Release
Agreement in counterparts, each will be deemed the original but all counterparts
together will constitute one instrument.





5

--------------------------------------------------------------------------------

 

﻿

20.Headings.  All descriptive headings of sections in this Release Agreement are
intended solely for convenience, and no provision of this Release Agreement is
to be construed by reference to any such heading.

﻿

21.Inducement.  To induce the Company to provide Executive the consideration
recited in the Change in Control Agreement or this Release Agreement,  Executive
voluntarily executes this Release Agreement, acknowledges that the only
consideration for executing this Release Agreement is that recited in the Change
in Control Agreement or this Release Agreement, and that no other promise,
inducement, threat, agreement, or understanding of any kind has been made by
anyone to cause Executive to execute this Release Agreement.  Executive
acknowledges and agrees that the consideration recited in this Release Agreement
is more than the Company is required to deliver under its policies and
procedures, and that any additional consideration is delivered in consideration
for Executive signing this Release Agreement.

﻿

EXECUTIVE AGREES THAT EXECUTIVE HAS READ AND UNDERSTANDS THIS RELEASE AGREEMENT
INCLUDING THE RELEASE OF CLAIMS AND FULLY UNDERSTANDS ITS TERMS.

﻿

EXECUTIVE UNDERSTANDS THIS RELEASE AGREEMENT CONTAINS A FINAL RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS AND THAT EXECUTIVE CAN MAKE NO FURTHER CLAIM OF ANY
KIND AGAINST THE COMPANY OR ANY OF THE OTHER RELEASED PARTIES ARISING OUT OF
ACTIONS OCCURRING THROUGH THE DATE EXECUTIVE EXECUTES THIS RELEASE AGREEMENT.

﻿

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS RELEASE AGREEMENT AND HAS HAD AN OPPORTUNITY TO
REVIEW THIS RELEASE AGREEMENT WITH AN ATTORNEY.

﻿

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS ENTERING INTO THIS RELEASE AGREEMENT
KNOWINGLY AND VOLUNTARILY AND WITHOUT ANY COERCION.

﻿

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS HAD TWENTY-ONE (21) DAYS TO
CONSIDER THIS RELEASE AGREEMENT.  IF EXECUTIVE SIGNS THIS RELEASE AGREEMENT
PRIOR TO THE EXPIRATION OF THE TWENTY-ONE (21) DAYS, EXECUTIVE AGREES THAT
EXECUTIVE DOES SO VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.

﻿

(Signature page follows)  

﻿





6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Release Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
set forth below.

﻿

EXECUTIVE

﻿

___________________________________
[Name of executive officer]


Date:  _____________________________

﻿

FRONTIER COMMUNICATIONS CORPORATION

﻿

___________________________________
[Name]

___________________________________
[Title]


Date:  _____________________________

﻿

﻿



7

--------------------------------------------------------------------------------